Opinion filed April 3, 2014




                                              In The


           Eleventh Court of Appeals
                                           ____________

                                       No. 11-13-00301-CV
                                           ____________

                     IN THE INTEREST OF L.J.P., A CHILD


                          On Appeal from the 318th District Court
                                       Midland County, Texas
                               Trial Court Cause No. FM 55,417


                           MEMORANDUM OPINION
       The trial court entered an order that terminated the parental rights of both the
mother and the father of L.J.P. The mother, Appellant, has filed a notice of
appeal.1 In her single issue on appeal, Appellant challenges the sufficiency of the
evidence to support the finding that termination is in the best interest of L.J.P. We
affirm.
       Termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001 (West Supp. 2013). To determine on
appeal if the evidence is legally sufficient in a parental termination case, we review
       1
          The father did not appeal.
all of the evidence in the light most favorable to the finding and determine whether
a rational trier of fact could have formed a firm belief or conviction that its finding
was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the
evidence is factually sufficient, we give due deference to the finding and determine
whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89
S.W.3d 17, 25–26 (Tex. 2002).
      To terminate parental rights, it must be shown by clear and convincing
evidence that the parent has           committed     one of     the   acts   listed   in
Section 161.001(1)(A)–(T) and that termination is in the best interest of the child.
FAM. § 161.001. In this case, the trial court found that Appellant committed two of
the acts listed in Section 161.001(1). The trial court found that Appellant had
knowingly placed or knowingly allowed the child to remain in conditions or
surroundings that endangered the physical or emotional well-being of the child and
that Appellant had engaged in conduct or knowingly placed the child with persons
who engaged in conduct that endangered the child’s physical or emotional well-
being. See id. § 161.001(1)(D), (E). Appellant does not challenge the findings
made pursuant to Section 161.001(1). Either of these unchallenged findings was
sufficient to support termination as long as termination was shown to be in the
child’s best interest. See id. § 161.001. The trial court also found that termination
was in the child’s best interest. See id. § 161.001(2).
      The question before us is whether the best interest finding is supported by
legally and factually sufficient evidence. With respect to the best interest of a
child, no unique set of factors need be proved. In re C.J.O., 325 S.W.3d 261, 266
(Tex. App.—Eastland 2010, pet. denied). But courts may use the non-exhaustive
Holley factors to shape their analysis. Holley v. Adams, 544 S.W.2d 367, 371–72
(Tex. 1976). These include, but are not limited to, (1) the desires of the child,
                                          2
(2) the emotional and physical needs of the child now and in the future, (3) the
emotional and physical danger to the child now and in the future, (4) the parental
abilities of the individuals seeking custody, (5) the programs available to assist
these individuals to promote the best interest of the child, (6) the plans for the child
by these individuals or by the agency seeking custody, (7) the stability of the home
or proposed placement, (8) the acts or omissions of the parent that may indicate
that the existing parent-child relationship is not a proper one, and (9) any excuse
for the acts or omissions of the parent. Id. Additionally, evidence that proves one
or more statutory grounds for termination may also constitute evidence illustrating
that termination is in the child’s best interest. C.J.O., 325 S.W.3d at 266.
      The Department of Family and Protective Services originally became
involved with L.J.P. in August 2011, when drug tests taken upon her birth were
positive for amphetamine and methadone. Appellant admitted that she had used
heroin about one week prior to L.J.P.’s birth. The Department determined that the
parents’ home was inappropriate and dangerous. The parents failed to perform the
family-based safety services and, after the Department initiated an emergency
removal, absconded with L.J.P. After six months of attempting to locate L.J.P., the
Department dismissed the case.
      About one year after the parents absconded with L.J.P., the parents and
L.J.P. were discovered in a van in a parking lot. Officer Reymundo Tobar was
directed to the van when he responded to a report of a female staggering with a
baby in the parking lot. Officer Tobar observed L.J.P.’s parents, unclothed, in the
driver’s seat of the van, having sex. L.J.P., who was approximately eighteen
months old, was standing next to her parents while they were engaging in
intercourse. It was cold and rainy, and L.J.P. was wearing only a diaper. A
syringe that had no top on it and, thus, had an exposed needle was located on the
floor of the van “right where the child was standing.” This syringe contained a
                                           3
black substance that was later determined to be heroin. The van contained a total
of thirty-six syringes; two small bags of bath salts; “old, old food”; and dirty
clothes.   Two more small bags were discovered on the father when he was
searched at the jail. The father told officers these bags contained speed, bath salts,
and heroin. Officer Tobar testified that both of L.J.P.’s parents were fidgety and
sweaty and appeared to be under the influence of some type of substance.
      Appellant was incarcerated at the time of the final termination hearing, but
she participated in the hearing via telephone. The record shows that Appellant had
been convicted of interference with child custody, possession of a controlled
substance (twice), and endangering a child. Appellant testified that her projected
parole date is November 20, 2014. Appellant refuted Officer Tobar’s allegations
regarding the incident in the parking lot. She testified that she was not having
intercourse in the van; that she was not under the influence of narcotics; that there
were no syringes on the floor of the van near L.J.P.; and that, to her knowledge,
there were no drugs in the van.
      Prior to L.J.P.’s birth, Appellant had had a son, and her rights to that child
had been terminated. Shortly after the parents’ arrest in this case, the Department
placed L.J.P. in the same home as her brother. L.J.P.’s foster parents had adopted
L.J.P.’s brother and were also interested in adopting L.J.P. L.J.P., who was two
years old at the time of trial, was doing well in her placement. Two Department
employees testified that they believed it would be in the best interest of L.J.P. for
the parents’ rights to be terminated.         The child’s guardian ad litem also
recommended termination and stated that it would be in L.J.P.’s best interest to
terminate the parental rights of both Appellant and the father and to permit
adoption by the current foster parents.
      The record shows that Appellant had engaged in a course of conduct that
endangered L.J.P., that Appellant had not demonstrated an ability to meet L.J.P.’s
                                          4
needs, that L.J.P. was doing well in her current placement, that the current
placement was stable, and that the circumstances in this case were “pretty severe.”
We cannot hold that the trial court’s best interest finding is not supported by clear
and convincing evidence; the trial court could reasonably have formed a firm belief
or conviction that it would be in L.J.P.’s best interest for Appellant’s parental
rights to be terminated. The evidence is both legally and factually sufficient to
support the best interest finding. We overrule Appellant’s sole issue.
      We affirm the trial court’s order of termination.




                                                    JOHN M. BAILEY
                                                    JUSTICE


April 3, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         5